DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 11/05/2021. In the current amendments, claims 2 and 9 are cancelled. Claims 1, 3-8 and 10-15 are pending and have been examined.
In response to amendments and remarks filed on 11/05/2021, the claim objections, the 35 U.S.C. 112(b) rejection, and the 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Ernest Huang (Registration No. 60083), on January 12, 2022.
The application has been amended as follows- Claims 1, 3, 8, 10, and 15 are amended: 

Claim 1 (Currently Amended):
A method, comprising: processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component, wherein the first sensor data is time sequence data points, wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: 
selecting a set of the plurality of the first components having a shortest end of life within the plurality of first components; 

for each component in the set: 
counting subsequent time sequence data points in the remaining portion of the first sensor data of a respective component until a number of the subsequent time sequence data points falling outside the one or more generated clusters reaches a threshold number; 
recording a timestamp of a data point from the subsequent time sequence data point at the threshold number as the failure acceleration time point of the respective component in the set; and 
deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set; 
training a deep long-short term memory model to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time;
deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point; 
for receipt of second sensor data from a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component; and 2Application No. 16/074,495Attorney Docket No. 124512-0082US01 
performing a maintenance process on the second component based on the determined remaining useful life of the second component being below a useful life threshold.





The method of claim 1, wherein the deriving the function for defining remaining useful life for the first type of component based on the failure acceleration time point comprises: 

using the objective function parameters to derive the function for defining remaining useful life for the first type of component.

Claim 8 (Currently Amended):
An apparatus, comprising: a processor, configured to: process first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component, wherein the first sensor data is time sequence data points, wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: 
select a set of the plurality of the first components having a shortest end of life within the plurality of first components;
generate one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components, wherein the first portion of the first sensor data is a portion of the time sequence data points earlier in time than time sequence data points of a remaining portion of the first sensor data, 
for each component in the set: 
count subsequent time sequence data points in the remaining portion of the first sensor data of a respective component until a number of the subsequent time sequence data point falling outside the one or more generated clusters reaches a threshold number;

derive the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set; 
train a deep long-short term memory model to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time;
derive a function for defining remaining useful life for the first type of component based on the failure acceleration time point; 
for receipt of second sensor data from a second component being the first type of component, apply the function to the second sensor data to determine the remaining useful life of the second component; and 
perform a maintenance process on the second component based on the determined remaining useful life of the second component being below a useful life threshold.

Claim 10 (Currently Amended):
The apparatus of claim 8, wherein the processor is configured to derive the function for defining remaining useful life for the first type of component based on the failure acceleration time point by: 

using the objective function parameters to derive the function for defining remaining useful life for the first type of component.




A non-transitory computer readable medium, storing instructions for executing a process, the instructions comprising: processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component, wherein the first sensor data is time sequence data points, wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: 6Application No. 16/074,495Attorney Docket No. 124512-0082US01 
selecting a set of the plurality of the first components having a shortest end of life within the plurality of first components;
generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components, wherein the first portion of the first sensor data is a portion of the time sequence data points earlier in time than time sequence data points of a remaining portion of the first sensor data;
for each component in the set;
counting subsequent time sequence data points in the remaining portion of the first sensor data of a respective component until a number of the subsequent time sequence data points falling outside the one or more generated clusters reaches a threshold number; 
recording a timestamp of a data point from the subsequent time sequence data point at the threshold number as the failure acceleration time point of the respective component in the set; and deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set; 
training a deep long-short term memory model to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time;
deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point; 

performing a maintenance process on the second component based on the determined remaining useful life of the second component being below a useful life threshold.

Allowable Subject Matter
Claims 1, 3-8 and 10-15 are allowed. These claims have been renumbered as claims 1-13 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method for estimation of remaining useful life of components. None of the prior arts, either alone or in combination, teaches the following limitations:
...selecting a set of the plurality of the first components having a shortest end of life within the plurality of first components; 
generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components, wherein the first portion of the first sensor data is a portion of the time sequence data points earlier in time than time sequence data points of a remaining portion of the first sensor data; 
for each component in the set: 
counting subsequent time sequence data points in the remaining portion of the first sensor data of a respective component until a number of the subsequent time sequence data points falling outside the one or more generated clusters reaches a threshold number; 

deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set; 
training a deep long-short term memory model to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time;
deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point; 
for receipt of second sensor data from a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component; and 2Application No. 16/074,495Attorney Docket No. 124512-0082US01 
performing a maintenance process on the second component based on the determined remaining useful life of the second component being below a useful life threshold.

Independent claim 8 is directed to an apparatus for estimation of remaining useful life of components. None of the prior arts, either alone or in combination, teaches the following limitations:
...select a set of the plurality of the first components having a shortest end of life within the plurality of first components;
generate one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components, wherein the first portion of the first sensor data is a portion of the time sequence data points earlier in time than time sequence data points of a remaining portion of the first sensor data, 
for each component in the set: 

4Application No. 16/074,495Attorney Docket No. 124512-0082US01record a timestamp of a data point from the subsequent time sequence data points at the threshold number as the failure acceleration time point of the respective component in the set; and 
derive the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set; 
train a deep long-short term memory model to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time;
derive a function for defining remaining useful life for the first type of component based on the failure acceleration time point; 
for receipt of second sensor data from a second component being the first type of component, apply the function to the second sensor data to determine the remaining useful life of the second component; and 
perform a maintenance process on the second component based on the determined remaining useful life of the second component being below a useful life threshold.

Independent claim 15 is directed to a non-transitory computer readable medium for estimation of remaining useful life of components. None of the prior arts, either alone or in combination, teaches the following limitations:
...selecting a set of the plurality of the first components having a shortest end of life within the plurality of first components;
generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components, wherein the first portion of the first sensor data is a portion of the time 
for each component in the set;
counting subsequent time sequence data points in the remaining portion of the first sensor data of a respective component until a number of the subsequent time sequence data points falling outside the one or more generated clusters reaches a threshold number; 
recording a timestamp of a data point from the subsequent time sequence data point at the threshold number as the failure acceleration time point of the respective component in the set; and deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set; 
training a deep long-short term memory model to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time;
deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point; 
for receipt of second sensor data from a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component, and 
performing a maintenance process on the second component based on the determined remaining useful life of the second component being below a useful life threshold.








Jacks et al. (US 2018/0080305 A1) teaches implementing Condition Based Maintenance (CBM) of downhole systems and equipment, including drilling tools, wireline tools and production tools.
Crowder et al. (US 2014/0324747 A1) teaches an artificial cognitive neural framework including a memory system for storing acquired knowledge and for broadcasting the acquired knowledge.
Pierce (US 9,961,096 B1) teaches detecting behavior-based anomalies by collecting data regarding the system resources (e.g., via the sensors) and comparing the collected data to baselines to determine whether anomalies have occurred.
Rastogi (US 10,410,132 B2) teaches condition-based maintenance of a structural component exhibiting a physical defect.
Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) teaches an approach for failure time prediction with the degradation sequence of mechanical device that combines the exponential regression and parametric empirical Bayesian (PEB) technology.
Shi et al. (“Health index synthetization and remaining useful life estimation for turbofan engines based on run-to-failure datasets”) teaches estimation of remaining useful life for turbofan engines.
Babu et al. (“Deep Convolutional Neural Network Based Regression Approach for Estimation of Remaining Useful Life”) teaches a convolutional neural network (CNN) based approach for remaining useful life estimation.
Vichare et al. (“Methods for Binning and Density Estimation of Load Parameters for Prognostics and Health Management”) teaches optimally binning data in a manner that provides the best estimate of the underlying probability density function of the load parameter.
Xie et al. (“On changing points of mean residual life and failure rate function for some generalized Weibull distributions”) teaches investigating the change points and focuses on the difference of the changing points in reliability analysis.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in all the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125